United States Court of Appeals
                     For the First Circuit

No. 17-2214

                    MS. S., individually and
         as parent and legal guardian of B.S., a minor,

                      Plaintiff, Appellee,

                               v.

                    REGIONAL SCHOOL UNIT 72,

                      Defendant, Appellant,

                 MAINE DEPARTMENT OF EDUCATION,

                           Defendant.

No. 18-1004

                    MS. S., individually and
         as parent and legal guardian of B.S., a minor,

                      Plaintiff, Appellee,

                               v.

                 MAINE DEPARTMENT OF EDUCATION,

                      Defendant, Appellant,

                    REGIONAL SCHOOL UNIT 72,

                           Defendant.


                          ERRATA SHEET

     The opinion of this Court, issued on February 15, 2019, is
amended as follows:

     On page 3, line 17: replace "MS. S." with "Ms. S.".